

SECOND AMENDMENT TO
FOURTH AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT


        This SECOND AMENDMENT TO FOURTH AMENDED AND RESTATED LOAN AND SECURITY
AGREEMENT (this “Amendment”) is entered into as of August 4, 2020, by and among
Squadron Capital LLC, a Delaware limited liability company (“Lender”),
OrthoPediatrics Corp., a Delaware corporation (“OrthoPediatrics”),
OrthoPediatrics US Distribution Corp., a Delaware corporation, (“OrthoPediatrics
US Distribution”), OrthoPediatrics EU Limited, a company incorporated and
registered in England and Wales (“OrthoPediatrics EU”), OrthoPediatrics Aus Pty
Ltd., a company organized under the laws of Australia (“OrthoPediatrics Aus”),
OrthoPediatrics NZ Ltd., a company organized under the laws of New Zealand
(“OrthoPediatrics NZ”) and Orthex, LLC, a Florida limited liability company
(“Orthex” and together with OrthoPediatics, OrthoPediatrics US Distribution,
OrthoPediatrics EU, OrthoPediatrics Aus and OrthoPediatrics NZ, “Borrowers” and
individually a “Borrower”).


RECITALS:


A.Lender made loans and certain other financial accommodations to Borrowers as
evidenced by that certain Fourth Amended and Restated Loan and Security
Agreement dated as of December 31, 2017, among Borrowers and Lender (as amended,
the “Existing Loan and Security Agreement”).


B.Borrowers and Lender hereby agree to amend the Existing Loan and Security
Agreement as described in this Amendment.


NOW, THEREFORE, in consideration of the foregoing Recitals, which are hereby
incorporated into this Amendment and made a part hereof, and for good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


a.Incorporation of Recitals. Borrowers and Lender hereby agree that all of the
Recitals in this Amendment are hereby incorporated into and made a part hereof.


b.Capitalized Terms. Except as otherwise defined in this Amendment, each
capitalized term used herein shall have the same meaning as that assigned to it
in the Existing Loan and Security Agreement, and such definitions shall be
incorporated herein by reference, as if fully set forth herein.


c.Amendments to Existing Loan and Security Agreement.


i.Section 1.1 of the Existing Loan and Security Agreement is hereby amended by
amending and restating the following definition:


“Maturity Date”: The earlier to occur (unless sooner terminated by acceleration
or otherwise) of:


(a)  there occurs any transaction or series of transactions pursuant to which
any Person(s) in the aggregate acquire(s) (x) capital stock of OrthoPediatrics
possessing the voting power to elect a majority of OrthoPediatrics’ Board of
Directors (whether by merger, consolidation, reorganization, combination, sale
or transfer of OrthoPediatrics’



--------------------------------------------------------------------------------



capital stock) or (y) all or substantially all of OrthoPediatrics’ assets
determined on a consolidated basis; and


(b)  January 1, 2024.


“Revolving Loan Commitment”: $25,000,000.


ii.A new Section 3.7 is hereby added to the Existing Loan and Security Agreement
in its entirety as follows:


3.7. Unused Commitment Fee. For the period from and including the date hereof to
but not including the Maturity Date, the Borrowers shall pay to the Lender an
unused fee equal to the rate per annum of 0.50% (computed on the basis of a year
of 360 days and the actual number of days elapsed) times the daily unused
portion of the Revolving Loan Commitment.  Such unused fee shall be payable
quarterly in arrears on March 31, June 30, September 30 and December 31 of each
year (commencing on the first such date occurring after the date hereof) and on
the Maturity Date.


iii.A new Section 3.8 is hereby added to the Existing Loan and Security
Agreement in its entirety as follows:


3.8. LIBOR Replacement Terms. Notwithstanding anything herein to the contrary,
in the event Lender determines (i) LIBOR is permanently or indefinitely
unavailable or unascertainable, or ceases to be published by the LIBOR
administrator or its successor, (ii) LIBOR is determined to be no longer
representative by the regulatory supervisor of the administrator of LIBOR, (iii)
LIBOR can no longer be lawfully relied upon in contracts of this nature, or (iv)
LIBOR does not reflect Lender’s cost of making or maintaining the type of loans
or advances under this Agreement, then, at the election of Lender, all
references to the Applicable Rate herein will instead be to a replacement rate
determined by Lender in its sole judgment, including any adjustment to the
replacement rate to reflect a different credit spread, term or other
mathematical adjustment deemed necessary by Lender in its sole judgment
(including the implementation of any rate floor). Lender will provide reasonable
notice to Borrowers of such replacement rate and the date on which it will
become effective.

In deciding upon a replacement rate, Lender shall give due consideration to (a)
any selection or recommendation of a replacement rate or the mechanism for
determining such a rate by the Relevant Governmental Body or (b) any evolving or
then-prevailing market convention for determining a rate of interest as a
replacement to LIBOR for U.S. dollar-denominated credit facilities. “Relevant
Governmental Body” means the Federal Reserve Board and/or the Federal Reserve
Bank of New York, or a committee officially endorsed or convened by the Federal
Reserve Board and/or the Federal Reserve Bank of New York.


iv.The Existing Loan and Security Agreement is hereby amended by amending and
restating Exhibit C in its entirety with Exhibit C attached hereto.


2



--------------------------------------------------------------------------------



d.Representations, Warranties and Covenants. Each Borrower hereby represents,
warrants and covenants to Lender as follows:


        A. no Unmatured Default or Event of Default has occurred and is
continuing under the Existing Loan and Security Agreement or any other Loan
Document;


B. the representations and warranties of such Borrower in the Existing Loan and
Security Agreement and each other Loan Document are true and correct in all
material respects as of the date hereof as though each of said representations
and warranties was made on the date hereof (except, in each case for
representations and warranties which by their terms are expressly applicable to
an earlier date, in which case, such representations and warranties shall be
true and correct in all material respects as of such earlier date); and


C. this Amendment has been duly authorized, executed and delivered on behalf of
such Borrower and this Amendment constitutes the legal, valid and binding
obligation of such Borrower, enforceable in accordance with its terms except as
enforceability may be limited by applicable bankruptcy, insolvency or laws
affecting creditor's rights generally and by general principles of equity.


e.Joinder to Existing Loan and Security Agreement.


i.Effective as of the date of this Amendment, each of OP EU B.V., a company
organized under the laws of the Netherlands (“OP EU Netherlands”), OP
Netherlands B.V., a company organized under the laws of the Netherlands (“OP
Netherlands”), Telos Partners, LLC, a Colorado limited liability company
(“Telos”), ApiFix Ltd., a company organized under the laws of Israel (“ApiFix
Israel”) and ApiFix, Inc., a Delaware corporation (“ApiFix” and together with OP
EU Netherlands, OP Netherlands, Telos and ApiFix Israel, each a “Joining Party”
and collectively, the “Joining Parties”) hereby acknowledges that it has
received and reviewed a copy of the Existing Loan and Security Agreement, and
acknowledges and hereby:


(1)joins in the execution of, and becomes a party to, the Existing Loan and
Security Agreement as a Borrower thereunder, as indicated by its signature
below;


(2)agrees to be bound by all representations, warranties, covenants, agreements,
liabilities and acknowledgements of a Borrower under the Existing Loan and
Security Agreement with the same force and effect as if it was an original
signatory to the Existing Loan and Security Agreement;


(3)assumes all rights and interests and agrees to perform all applicable duties
and Obligations of a Borrower under the Existing Loan and Security Agreement;


(4)as collateral security for the prompt and complete payment and performance
when due (whether at stated maturity, by acceleration or otherwise) of the
Obligations of Borrowers and the Joining Parties, each Joining Party (other than
OP Netherlands, OP EU Netherlands and ApiFix Israel) grants to Lender a lien on
and security interest in, all of such Joining Party’s right, title and interest
in, to and under the personal Property of such Joining Party and expressly
assumes all obligations and liability of a debtor thereunder; and


3



--------------------------------------------------------------------------------



(5)adds the information in Exhibit A attached hereto to the Schedules to the
Existing Loan and Security Agreement.


ii.Each Joining Party hereby makes the representations and warranties set forth
in Section 5 of the Existing Loan and Security Agreement as of the date hereof
and confirms that such representations and warranties are true and correct.


iii.Each Joining Party covenants and agrees to be bound by and to comply with
the affirmative and negative covenants set forth in Sections 6 and 7 of the
Existing Loan and Security Agreement as if such Joining Party was an original
party to the Existing Loan and Security Agreement.


f.Post-Closing Obligations.


i.Within sixty (60) days following the date hereof, as collateral security for
the prompt and complete payment and performance when due (whether at stated
maturity, by acceleration or otherwise) of the Obligations of Borrowers and the
Joining Parties, each of OP Netherlands and OP EU Netherlands agree to grant to
Lender a security interest in, all of OP Netherlands’ and OP EU Netherlands’
right, title and interest in, to and under the personal Property of such party
and expressly assumes all obligations and liability of a debtor thereunder.


ii.Within sixty (60) days following the date hereof, each Joining Party shall
enter into, execute and deliver to Lender a Grant of Patent Security Agreement
covering United States patents filed by such Joining Party and a Grant of
Trademark Security Agreement covering United States trademarks filed by such
Joining Party, as applicable.


iii.Within sixty (60) days following the date hereof, each of OrthoPediatrics
and the Joining Parties agree to file with the United States Patent and
Trademark Office, Intellectual Property filings for the Intellectual Property
listed on Exhibit B attached hereto.


g.Conditions Precedent. The obligation of Lender to enter into this Amendment is
subject to the following conditions precedent:


i.Borrowers shall have entered into, executed and delivered to Lender:


(1)this Amendment; and


(2)the First Amended and Restated Revolving Note (the “A&R Note”).


ii.For filing by Lender immediately following the date hereof, Telos, ApiFix and
Lender shall have an agreed upon form of (i) a Uniform Commercial Code financing
statement naming Telos as debtor and Lender as secured party, for filing with
the Secretary of State of the State of Colorado and (ii) a Uniform Commercial
Code financing statement naming ApiFix as debtor and Lender as secured party,
for filing with the Secretary of State of the State of Delaware, each which
creates in favor of Lender a legal, valid and enforceable first priority (except
for Permitted Liens entitled to priority under Law) security interest in and
Lien upon such party’s Collateral.


4



--------------------------------------------------------------------------------



iii.Lender shall have received a certificate from the Secretary of Borrowers and
the Joining Parties, or any equivalent in the respective jurisdictions, (i)
attesting to the resolutions of the Board of Directors authorizing its
execution, delivery and performance of this Amendment and the A&R Note (ii)
authorizing specific officers of Borrowers and Joining Parties, or any
equivalent in the respective jurisdictions, to execute this Amendment and the
A&R Note and (iii) attesting to the incumbency, where this is appropriate, and
signature of specific officers of Borrowers and Joining Parties.


g.Waiver of Claims. Each Borrower hereby acknowledges, agrees and affirms that
it currently possesses no claims, defenses, offsets, recoupment or counterclaims
of any kind or nature against or with respect to the enforcement of the Existing
Loan and Security Agreement or any other Loan Document or any amendments thereto
(collectively, the “Claims”), nor does any Borrower now have knowledge of any
facts that would or might give rise to any Claims. If facts now exist which
would or could give rise to any Claim against or with respect to the enforcement
of the Existing Loan and Security Agreement or any other Loan Document, as
amended hereby, each Borrower hereby unconditionally, irrevocably and
unequivocally waives to the extent permitted by applicable law and fully
releases any and all such Claims as if such Claims were the subject of a lawsuit
(other than the defense of payment in full), adjudicated to final judgment from
which no appeal could be taken and therein dismissed with prejudice.


h.Ratification of Existing Loan and Security Documents. From and after the date
hereof, the Existing Loan and Security Agreement and the other Loan Documents
shall be deemed to be amended and modified as provided herein, and, except as so
amended and modified, the Existing Loan and Security Agreement and the other
Loan Documents shall continue in full force and effect and the Existing Loan and
Security Agreement and the applicable provisions of this Amendment shall be
read, taken and construed as one and the same instrument. Each Borrower hereby
remakes, ratifies and reaffirms all of its Obligations under the terms of the
Existing Loan and Security Agreement and the other Loan Documents and any other
document to which it is a party evidencing, creating or securing the Loans, as
of the date hereof after giving effect to the amendments contained herein
including, without limitation, the granting of a security interest thereunder.
On and after the date hereof, the term “Loan and Security Agreement” used in any
document evidencing the Loan shall mean the Existing Loan and Security Agreement
as amended hereby. Except as expressly set forth in this Amendment, nothing in
this Amendment shall constitute a waiver or relinquishment of (a) any Unmatured
Default or Event of Default under any of the Loan Documents, (b) any of the
agreements, terms or conditions contained in any of the Loan Documents, (c) any
rights or remedies of Lender with respect to the Loan Documents, or (d) the
rights of Lender to collect the full amounts owing to them under the Loan
Documents.


i.Consents. Each Borrower hereby represents that this Amendment does not violate
any provision of any instrument, document, contract or agreement to which such
party is a party, or each Borrower hereby represents that it has obtained all
requisite consents under those third party instruments prior to entering into
this Amendment.


j.Further Assurances. The parties hereto, shall, at any time and from time to
time, following the execution of this Amendment, execute and deliver all such
further instruments and take all such further action as may be reasonably
necessary or appropriate in order to carry out the provisions of this Amendment.


k.Counterparts. This Amendment may be executed in any number of counterparts,
and by the different parties hereto and thereto on the same or separate
counterparts, each of which, when so
5



--------------------------------------------------------------------------------



executed and delivered, shall be deemed to be an original; all the counterparts
for this Amendment shall together constitute one and the same agreement.
Delivery of a counterpart to this Amendment by facsimile or electronic
transmission shall constitute delivery of an original counterpart hereto.


l.Representation by Counsel. Each Borrower hereby represents that it has been
represented by competent counsel of its choice in the negotiation and execution
of this Amendment; that it has read and fully understands the terms hereof, that
such party and its counsel have been afforded an opportunity to review,
negotiate and modify the terms of this Amendment, and that it intends to be
bound hereby.


m.No Third Party Beneficiaries. The terms and provisions of this Amendment shall
be for the sole benefit of the parties hereto and their respective successors
and assigns; no other person, firm, entity or corporation shall have any right,
benefit or interest under this Amendment.


n.Governing Law. The provision of Section 11.15 of the Existing Loan and
Security Agreement is hereby incorporated herein by reference.


o.WAIVER OF TRIAL BY JURY. TO THE EXTENT PERMITTED BY LAW, BORROWERS AND LENDER
HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION BASED HEREON, ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AMENDMENT OR THE OTHER LOAN DOCUMENTS OR ANY COURSE OF
CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS
OF EITHER PARTY IN CONNECTION HEREWITH. EACH BORROWER HEREBY EXPRESSLY
ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT FOR LENDER TO ENTER INTO
THIS AMENDMENT. 


THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.


6




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment to
Fourth Amended and Restated Loan and Security Agreement dated as of the date
first written above.


BORROWERS:


ORTHOPEDIATRICS CORP.




By: /s/ Mark Throdahl 
        Mark Throdahl
        Chief Executive Officer


ORTHOPEDIATRICS US DISTRIBUTION CORP.




By: /s/ Mark Throdahl 
        Mark Throdahl
        President & Chief Executive Officer


ORTHOPEDIATRICS EU LIMITED




By: /s/ Fred Hite 
        Fred Hite
        Chief Financial Officer


ORTHOPEDIATRICS AUS PTY LTD




By: /s/ Fred Hite 
        Fred Hite
        Chief Financial Officer


ORTHOPEDIATRICS NZ LTD




By: /s/ Fred Hite 
        Fred Hite
        Chief Financial Officer


ORTHEX, LLC




By: /s/ Fred Hite 
        Fred Hite
        Manager



Second Amendment to Fourth Amended and Restated
Loan and Security Agreement


--------------------------------------------------------------------------------



OP EU B.V.




By: /s/ Daniel Gerritzen 
Daniel Gerritzen
Authorized Representative




OP NETHERLANDS B.V.




By: /s/ Daniel Gerritzen 
Daniel Gerritzen
Authorized Representative




TELOS PARTNERS, LLC




By: /s/ Daniel Gerritzen 
Daniel Gerritzen
Authorized Representative




APIFIX LTD.




By: /s/ Daniel Gerritzen 
Daniel Gerritzen
Authorized Representative




APIFIX, INC.




By: /s/ Daniel Gerritzen 
Daniel Gerritzen
Authorized Representative











--------------------------------------------------------------------------------



LENDER:
SQUADRON CAPITAL LLC


By: /s/ David Pelizzon 
        David Pelizzon
        President






--------------------------------------------------------------------------------



Exhibit A
ADDENDUM TO SCHEDULES
[Omitted]




--------------------------------------------------------------------------------



Exhibit B
INTELLECTUAL PROPERTY FILINGS
[Omitted]





--------------------------------------------------------------------------------



Exhibit C
Notice of Borrowing


Reference is made to that certain Fourth Amended and Restated Loan and Security
Agreement, dated as of December 31, 2017 (as amended, supplemented, modified or
restated from time to time, the “Fourth Amended and Restated Loan and Security
Agreement”), by and among Squadron Capital LLC (“Lender”), and OrthoPediatrics
Corp., a Delaware corporation (“OrthoPediatrics”), OrthoPediatrics US
Distribution Corp., a Delaware corporation (“OrthoPediatrics US”),
OrthoPediatrics EU Limited, a company incorporated and registered in England and
Wales (“OrthoPediatrics EU”), OrthoPediatrics Aus Pty Ltd., a company organized
under the laws of Australia (“OrthoPediatrics Aus”), OrthoPediatrics NZ Ltd., a
company organized under the laws of New Zealand (“OrthoPediatrics NZ”), Orthex,
LLC, a Florida limited liability company (“Orthex”), OP EU B.V., a company
organized under the laws of the Netherlands (“OP EU Netherlands”), OP
Netherlands B.V., a company organized under the laws of the Netherlands (“OP
Netherlands”), Telos Partners, LLC, a Colorado limited liability company
(“Telos”), ApiFix Ltd., a company organized under the laws of Israel (“ApiFix
Israel”) and ApiFix, Inc., a Delaware corporation (“ApiFix” and together with
OrthoPediatrics, OrthoPediatrics US, OrthoPediatrics EU, OrthoPediatrics AZ,
OrthoPediatrics NZ, Orthex, OP EU Netherlands, OP Netherlands, Telos and ApiFix
Israel, “Borrowers” and individually a “Borrower”). All capitalized terms used
herein and not otherwise defined shall have the meanings ascribed to such terms
in the Fourth Amended and Restated Loan and Security Agreement.


Pursuant to Section 2.2(b) of the Fourth Amended and Restated Loan and Security
Agreement, Borrowers request that Lender make a $___________ Revolving Loan to
Borrowers in accordance with the applicable terms and conditions of the Fourth
Amended and Restated Loan and Security Agreement on _______________ (“Borrowing
Date”):


Each Borrower hereby certifies to Lender that as of the Borrowing Date:
(i)after making the Revolving Loan requested on the Borrowing Date, the amount
of the Revolving Loan outstanding will not exceed $25,000,000;
(ii)each of the representations and warranties contained in the Fourth Amended
and Restated Loan and Security Agreement, the Loan Documents or in any document
or instrument delivered pursuant to or in connection with the Fourth Amended and
Restated Loan and Security Agreement are true in all material respects as of the
date as of which they were made and will be true and deemed remade as such at
and as of the time of the making of the Revolving Loan requested hereby, except
to the extent such representations and warranties relate expressly to an earlier
date, in which case such representations and warranties are true, correct and
complete on and as of such earlier date;
(iii)no Event of Default will have occurred and be continuing; and
(iv)there has been no event or condition which has had or would reasonably be
expected to have a Material Adverse Effect.
[Signature pages follow]








--------------------------------------------------------------------------------



DATED: __________________
OrthoPediatrics Corp.




By: 
Name: 
Title:  


OrthoPediatrics US Distribution Corp.




By: 
Name: 
Title:  


OrthoPediatrics EU Limited




By: 
Name: 
Title: 




OrthoPediatrics AUS Pty Ltd




By: 
Name: 
Title: 




OrthoPediatrics NZ Ltd




By: 
Name: 
Title: 


Orthex, LLC




By: 
Name: 



--------------------------------------------------------------------------------



Title: 




OP EU B.V.




By: 
Name: 
Title: 




OP Netherlands B.V.




By: 
Name: 
Title: 




Telos Partners, LLC




By: 
Name: 
Title: 




ApiFix Ltd.




By: 
Name: 
Title: 




ApiFix, Inc.




By: 
Name: 
Title: 





